FILED IN
                                                                                                            AP-77,045
COURT OF CRIMINALAPPEALS                                                                COURT OF CRIMINAL APPEALS
                                                                                                        AUSTIN, TEXAS
       August 27, 2015                                                                  Transmitted 8/27/2015 3:05:22 PM
                                                                                          Accepted 8/27/2015 4:03:08 PM
   ABELACOSTA, CLERK                         No. AP-77,045                                               ABEL ACOSTA
                                                                                                                 CLERK

  HARLEM HAROLD LEWIS, III                                                               IN THE COURT


  V.                                                                       OF CRIMINAL APPEALS


  THE STATE OF TEXAS                                                                 AUSTIN, TEXAS



                              MOTION FOR EXTENSION OF TIME



          COMES NOW, appellant, by and through his attorney of record, Gerald E. Bourque, and

  in accordance with Rule 10.5(b) of The Texas Rules of Appellate Procedure, hereby requests an

  extension of time in which to file his Brief and would respectfully show:

          1.      Name of Trial Court:    351st District Court

          2.      Trial Court Style:   1428102, The State of Texas v. Harlem Harold Lewis, III

          3.      Offense: Capital Murder

          4.      Punishment assessed:    Death


          5.      Present Filing Deadline: September 7, 2015

          6.      Length of Extension Requested: 60 days

          7.      Number of Previous Extensions: One by current counsel            ~~

          8.      Good Cause for this Extension is as follows:      This is a capital murder case and
                  counsel was not the trial counsel.      The record is voluminous and the case is
                  complex. Counsel was appointed to replace prior appellate counsel and has been
                  studying the entire record in order to identify potential issues, conduct the necessary
                  research, and complete the brief for appellant. The voluminous record requires an
                  inordinate amount of time in order to complete these tasks. These tasks are
                  necessary to provide the effective assistance of counsel.
       WHEREFORE, PREMISES CONSIDERED, appellant respectfully files this motion

before the expiration of the filing deadline, and prays for the requested extension.

                                                      Respectfully submitted,

                                                      /s/Gerald E. Bourque
                                                      GERALD E. BOURQUE
                                                      Appointed Counsel for Appellant
                                                      Attorney at Law
                                                      24 Waterway Ave., Suite 660
                                                      The Woodlands, TX 77380
                                                      (713)862-7766
                                                      FAX: (832) 813-0321
                                                      gerald@geraldebourque.com
                                                      TBL #02716500




                                 CERTIFICATE OF SERVICE


       This is to certify that a true and correct copy of the foregoing Motion was served upon the

counsel for the State by U.S. Mail on the date of filing hereof.



                                              /s/Gerald E. Bourque
                                              GERALD E. BOURQUE